DETAILED ACTION
Claims 1-20 were subject to restriction requirement mailed on 06/20/2022.
Applicant filed a response, and elected Group I, claims 1-7, and withdrew claims 8-20, without traverse on 08/19/2022.
Claims 1-20 are pending, and claims 8-20 are withdrawn.
Claims 1-7 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/19/2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2022.


Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 4, recite “TaCx (where x=about 0.4 to about 1)”. The use of parentheses in the claim language, i.e., “(where x=about 0.4 to about 1)”, recited in gives the appearance that the enclosed language is optional. It is suggested that the parentheses are removed. Appropriate correction is required.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al., Active site and electronic structure elucidation of Pt nanoparticles supported on phase-pure molybdenum carbide nanotubes, ACS App. Mater. Interfaces, 2017, 9, 9815-9822 (Tan) (provided in IDS received on 11/06/2020).
Regarding claims 1-4, Tan discloses a Pt/β-Mo2C catalyst (reading upon a catalyst structure) (Tan, Abstract); wherein Mo2C reads upon a catalytic material, and Pt reads upon a metal material on the catalytic material.
Tan further discloses 50 Pt/Mo2C catalyst with Pt particle size of ~ 2 nm and 100 Pt/Mo2C with Pt particle size of ~ 2.7 nm (Tan, page 9816, right column, Table 1).
Tan further discloses HRTEM images of Pt/Mo2C (Tan, page 9817, Figure 1), which shows an interface between Pt particle and Mo2C (e.g., in Tan, page 9817, Figure 1c).

Tan further discloses the strong strain-ligand effect in the smaller and thinner 50 Pt/Mo2C NPs may have affected the electronic structure Mo2C sites, possibly forming Pt-Mo alloy (reading up comprising bonds between the metal material and the catalytic material) (Tan, page 9819, paragraph spanning between left and right columns).
Alternatively, Tan further discloses to deposit Pt onto Mo2C nanotubes, a rotating ALD reactor was used (Tan, page 9816, 2nd paragraph). Tan uses a method that is identical or substantially identical and also materials that are identical or substantially identical to those of the specification (specification, page 15, Example 1). Therefore, it is clear that the Pt/β-Mo2C catalyst of Tan would necessarily and inherently meet the claimed limitation of an interface between the metal material and the catalytic material comprising bonds between the metal material and the catalytic material. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Regarding claims 5-7, as applied to claim 1, given that Tan discloses a method that is identical or substantially identical and also materials that are identical or substantially identical to those of the specification (specification, page 15, Example 1). Therefore, it is clear that the Pt/β-Mo2C catalyst of Tan would necessarily and inherently meet the claimed limitations of wherein the metal material is formulated to preferentially bond to carbon-containing compounds; wherein the catalytic material comprises at least one active site on a surface thereof and wherein the at least one active site comprises an active molybdenum site. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Further regarding claim 6, as applied to claim 1, Tan further discloses active sites of Mo2C (reading upon wherein the catalytic material comprises at least one active site on a surface thereof) (Tan, page 9821, left column, bottom paragraph).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al., A highly active, stable and synergistic Pt nanoparticles/Mo2C nanotube catalyst for methanol electro-oxidation, NPG Asia Materials, 2015 (Zhang) (provided in IDS received on 11/06/2020). Zhang discloses Pt nanoparticles/Mo2C nanotube catalyst (Zhang, Abstract).
Saha et al., Probing synergetic effects between platinum nanoparticles deposited via atomic layer deposition and a molybdenum carbide nanotube support through surface characterization and device performance, J. Mater. Chem. A, 2016, 4, 9253-9265 (Saha) (provided in IDS received on 11/06/2020). Saha discloses Pt/(Mo2C), Pt nanoparticle deposited on Mo2C through atomic layer deposition (Saha, Abstract).

However, the rejections using this reference would be cumulative to the rejections of record set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732